Citation Nr: 1023963	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946, including overseas service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is over the age of 65 and served for more 
than 90 days during World War II, a period of war, which by 
law excludes him from demonstrating permanent and total 
disability or that he has a disability rated as permanent and 
total.

2.  The Veteran currently has the following nonservice-
connected disabilities: status-post cataract extraction with 
glaucoma and retinal detachments, rated as 70 percent 
disabling; gout of the left foot, rated as 10 percent 
disabling, and hypertension, rated as 10 percent disabling.  
The combined nonservice-connected disability rating is 80 
percent.


CONCLUSION OF LAW

The requirements for special monthly pension (SMP) at the 
housebound rate have been met.  38 U.S.C.A. §§ 1502, 1513, 
1521, 5107 (West 2002); 38 U.S.C.A. § 3.351 (2009); Hartness 
v. Nicholson, 20 Vet. App. 216 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the United 
States Court of Appeals for the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

In this case, the Veteran explicitly contends that he is 
entitled to SMP at the housebound rate due to the impact of 
his various nonservice-connected disabilities.

Generally, a Veteran receiving nonservice-connected pension 
may receive SMP at the housebound rate if he has a disability 
rated as permanent and total (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

The United States Court of Appeals for Veteran's Claims 
(Court) has held that if a wartime Veteran is 65 years of age 
or older, as prescribed by 38 U.S.C.A. § 1513(a), he or she 
is excluded from demonstrating the permanent and total 
disability requirement in 38 U.S.C.A. § 1521(a) and (e), for 
purposes of establishing entitlement to a pension at the 
rates under 38 U.S.C.A. § 1521.  Hartness v. Nicholson, 20 
Vet. App. at 220-221.  In other words, the Court concluded 
that a showing of permanent and total disability is not 
required in order for a wartime Veteran age 65 or older to 
obtain SMP under 38 U.S.C.A. § 1521(e).  Id. at 221-222.  
Rather, it is only necessary that the evidence establish 
either that he (or she) has additional disability or 
disabilities independently ratable at 60 percent or more; or, 
that by reason of disability or disabilities, he (or she) is 
permanently housebound.  Id.

In proposing a rewrite of its regulations, VA has also 
interpreted Hartness as holding that a veteran who is 
eligible for improved pension based on being age 65 or older 
is eligible for improved pension if he or she has a 
disability ratable at 60 percent or more.  The proposed 
regulation provides for the housebound benefit if a veteran 
is 65 or older and has disabilities rated or ratable at 60 
percent or more.  72 Fed. Reg. 54,776 (Sept. 26, 2007) 
(including proposed regulation 38 C.F.R. § 5.391(b)).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court indicated 
that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

The Veteran's discharge document reveals that the Veteran 
served for over 90 days during World War II, a period of war.  
38 U.S.C.A. § 101(11).  The Veteran's discharge document also 
reveals that the Veteran was born in November 1922 and, 
therefore, is currently over the age of 65.

The Veteran currently has the following nonservice-connected 
disabilities: status-post cataract extraction with glaucoma 
and retinal detachments, rated as 70 percent disabling; gout 
of the left foot, rated as 10 percent disabling, and 
hypertension, rated as 10 percent disabling.  The combined 
service-connected disability rating is 80 percent.

As evidence by the record, the Veteran has wartime status, is 
over 65 years of age, and has a single disability rating of 
70 percent and a combined nonservice-connected disability 
rating of 80 percent.  Thus, under the Court's ruling in 
Hartness, he meets the requirements for SMP at the housebound 
rate.  Therefore, the appeal granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  In light of the favorable determination 
contained herein, however, further development with regard to 
VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Entitlement to special monthly pension at the housebound rate 
is granted, subject to the controlling laws and regulations 
governing monetary awards.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


